230 S.W.3d 51 (2007)
Laderrel SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88340.
Missouri Court of Appeals, Eastern District, Division One.
July 31, 2007.
Alexandra Johnson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.


*52 ORDER

PER CURIAM.
Laderrel Smith, ("Movant") appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035[1] motion for post-conviction relief without an evidentiary hearing.
On appeal, Movant argues that the motion court erred in denying his motion without an evidentiary hearing because (1) he entered his plea involuntarily and unknowingly because plea counsel assured him he would receive only seven years' imprisonment; (2) his "Beta I.Q." was 66, which falls within the range of mental retardation, and affected his competency to proceed and affected the knowing, voluntary nature of his plea; and (3) the court failed to ascertain whether there was a factual basis for the conviction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All references are to Mo. Rules Crim. P. 2004 unless otherwise indicated.